DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. 2020-073345, filed on April 16, 2020.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a wireless communication apparatus, and independent claim 7, directed to a wireless communication method to perform operations that are functionally similar to those performed by the apparatus of claim 1, the prior art of record discloses communication with a relay apparatus that performs change processing for changing a channel for wireless connection upon detecting an interference condition, as may be seen in McCracken et al, U.S. Patent Application Publication No. 20200383172 (e.g., ¶ [0117]), which also discloses disconnecting the wireless connection, when the communication with the relay apparatus through the wireless connection stops for a period based on a set timeout time (e.g., ¶ [0230]), and performing the wireless connection through a target channel on which the change processing is performed (e.g., ¶ [0230]).
Prior art of record discloses modifying transmission windows and changing communication frequencies in response to detected interference, as may be seen in Mandapaka et al, U.S. Patent Application Publication No. 20180027412 (e.g., ¶ [0293]).
Prior art of record fails to disclose or fairly suggest, or render obvious the limitations, when read as a whole in the independent claims, of modifying the timeout period prior to disconnecting one channel to communicate on a different channel with a relay apparatus when interference is detected, i.e.: 
wherein the communication control unit increases the period before the control for disconnecting the wireless connection is performed.
Claims 2-6, dependent from claim 1, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions s05hould be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Borges et al, U.S. Patent Application Publication No. 20200288326  (e.g., ¶ [0046] [0171]) and Nakagawa et al, U.S. Patent Application Publication No. 20170105242 (e.g., ¶ [0043]) disclose changing a channel for wireless connection upon detecting an interference condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471